Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments, filed 08/03/2022, with respect to the rejection of claims 1 – 3, 5, 11 – 15, 18, and 19, under 35 U.S.C. 102(a)(1), and claim 4, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1 – 3, 5, 11 – 15, 18, and 19, under 35 U.S.C. 102(a)(1), and claim 4, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a device, a circuitry-implemented method, and interamble compensation circuitry.

The claimed invention, regarding claim 1 as representative, recites features such as: identify a write start time and a write end time; and activate a timed filter based upon the write start time and the write end time.

The prior art of record (Swanson U.S. Patent 8,526,249, DeSimone et al. U.S. Patent 10,198,200, and Welker et al. U.S. Publication 2010/0293406, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111